Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please amend the claims as follows:
5. (Currently Amended) The PV assembly according to Claim 4, wherein the humidity control circuit regulates the humidity level within the interior region of the enclosure based on a humidity level of the ambient environment external to the enclosure.
17. (Currently Amended) An electronic component assembly for coupling to a PV module, the electronic component assembly comprising: 
an enclosure defining an interior region; 
a power conditioning circuit within the interior region of the enclosure, the power conditioning circuit comprising an electronic component for conditioning power generated by the plurality of solar cells; 
a first electrical conduit for inputting direct current generated by a plurality of solar cells to the power conditioning circuit; 
a second electrical conduit for outputting conditioned power from the power conditioning circuit; 


Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 4, and 17 require an enclosure defining an interior region, a power conditioning circuit within the interior region of the enclosure, the power conditioning circuit comprising an electronic component for conditioning power generated by a plurality of solar cells, a first electrical conduit for inputting direct current generated by the plurality of solar of cells to the power conditioning circuit, a second electrical conduit for outputting conditioned power from the power conditioning circuit, a humidity control circuit within the enclosure for performing a dehumidification operation, the humidity control circuit comprising a first heating component, wherein the humidity control circuit regulates a humidity level within the interior region of the enclosure by applying an amount of actuation, of a plurality of amounts of actuation to the first heating component in conjunction with other limitations of the claims.
The closest prior art reference is Andrae (already on the record). However, Andrea does not specifically teach that the humidity control circuit regulates a humidity level within the interior region of the enclosure by applying an amount of actuation of a plurality of amounts of actuation to the first heating component. Andrea utilizes a simple on/off control for the humidity control circuit while the claimed humidity control circuit can utilize various degrees of heating to dry the enclosure. Andrae fails to disclose whether the amount of power fed to the heating element changes based in the varying 
The pertinent prior art reference(s) whether taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranges, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726